Title: Memorandum from Albert Gallatin, [ca. 8 November 1809]
From: Gallatin, Albert
To: 


[ca. 8 November 1809]
The Statements to be supplied by the Navy Dept. should embrace the causes & amounts of the deficits already supplied, as well as of those to be supplied; & should consist of—
1. Statement of monies expended during the whole year on acct. of repairs, arranged under a few distinct & intelligible heads, instead of being a chronological list of Warrants. Those heads might be—repairs of vessels at the Navy yard Washington—&c. &c. at each other navy yard—&c. of gunboats at N. Orleans, explaining what renders this item so high—Purchases such as kentledge, cordages &c.
2. Similar statement for Contingencies
3. Estimate in detail of the monies now wanted for repairs (& for which the transfer is asked) shewing each item for which wanted such as—demands for expences already incurred & stated at 20,000 dollars. The amount actually due to each agent & for what to be stated—repairs necessarily wanted at present for the Wasp, Constitution, John Adams &c. In relation to the last extra-stores are sd. to be wanted. Are 20 extra sails, spars, &c. &c. always on hand.

Note—So far as relates to the John Adams—1st. if any other vessel is in better state of readiness she should be sent in preference.
2. For the mere purpose of sending the money to Amsterdam, if the extra expences are to any considerable degree encreased, I do not wish any vessel to be sent for that sole purpose.
A. G.
